PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/178,157
Filing Date: 1 Nov 2018
Appellant(s): LAI et al.



__________________
Bernard P. Codd
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 November 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08 April 2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 30 September 2021.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.” 
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-13, 15, 21-24 and 26-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-13, 15, 21-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lacks written description under 35 USC § 112(a).  Specifically, there is no disclosed embodiment that teaches “a controller operatively connected to the pressure sensor is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and  activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor ” as required by independent claim 1.  

Paragraph [0046] of the originally filed specification recites: 
“the isolation valve 185 is controlled by a controller 180. The controller is connected to a pressure sensor 170 in the vacuum chamber 105. For example, when the pressure sensor 175 senses an increase in pressure above a threshold pressure (i.e.--loss of vacuum) in the vacuum chamber 105, the controller 180 closes the isolation valve 185 to prevent oxygen from entering the nozzle 120” and 
paragraph [0048] of the originally filed specification recites:
 “In some embodiments, the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously”.
That is, the specification supports some embodiments where 1) “a controller operatively connected to the pressure sensor is configured to close the isolation valve when the pressure sensor senses a pressure above a threshold pressure in the chamber” or some embodiments where 2) “the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously”.  However, there is no suggestion that the substantially simultaneous closing of the isolation valve, initiating a gas flow and activation of the uninterruptable power supply occurs when a condition is sensed by the pressure sensor as required by claim 1.  Moreover, the specification is silent with regards to combination of embodiments.  Therefore, the claim fails to meet the written description requirement under 35 USC § 112 (a).

Claims 8 and 21 require the same limitations as claim 1 and therefore lack written description as discussed above.
Claims 9-13, 15, 22-24 and 26-27 lack written description by virtue of the dependencies on respective independent claims 8 and 21.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The written description rejections under 35 USC § 112(a) of claims 1-13, 15, 21-24 and 26-27 for lacking written description for “a controller” are withdrawn.
The enablement rejections under 35 USC § 112(a) of claims 1-13, 15, 21-24 and 26-27 are withdrawn.
The rejections under 35 USC § 112(b) of claims 1-13, 15, 21-24 and 26-27 are withdrawn.

(2) Response to Argument
With respect to the remaining rejections under 35 USC § 112(a), the remarks take the position on pages 11-12 of the brief that the teaching of paragraphs [0048] and paragraph [0046] of the originally filed specification when read as a whole support “a controller operatively connected to the pressure sensor is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and  activate based on the measured pressure by the pressure sensor ” as required by claim 1.
Specifically, page 12 recites:
“The disclosure should be considered as a whole. While, paragraph [0048] recites, “In some embodiments, the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120, and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously,” and does not expressly recite “based on the measured pressure by the pressure sensor,” in view of the specification as a whole, and in particular paragraphs [0046] and [0048], one of skill in this art would recognize that the actions of the controller are based on the measured pressure by the pressure sensor.”
This has not been found persuasive.  When paragraphs [0046] and [0048] are read as a whole, there is no indication that the three simultaneous actions of closing the isolation valve, initiating an inert gas flow and activating an uninterruptible power supply substantially simultaneously based on the measured pressure by the pressure sensor. Rather paragraph [0046] suggests that “in some embodiments” the controller closes the isolation valve based on the measured pressure by the pressure sensor.  Paragraph [0048] indicates further that “in some embodiments” the controller 180 closes the isolation valve 185, initiates inert gas flow to the nozzle 120 and activates the uninterruptible power supply 510 to power the heating element 505 substantially simultaneously.  Nothing in either paragraph taken together suggests that in addition to the closing of the isolation valve based on the measured pressure by the pressure sensor that the gas flow is initiated and the power supply is activated based on the measured pressure by the pressure sensor.  There is no disclosure of initiating a gas flow and activating an uninterruptible power supply based on the measured pressure.  
The brief then recites:
“One of ordinary skill in this art would have known at the time of the invention that controllers require a stimulus to act. For example, the measured pressure by the pressure sensor. The controller 180 in paragraph [0046] is the same controller 180 as in paragraph [0048], as evidenced by use of the same reference number (180). Some functions of the controller 180 are described in paragraph [0046], and in paragraph [0048] where the heating element 505 and uninterruptible power supply are discussed, additional functions of the controller 180 are discussed.”
Paragraph [0048] does not disclose the stimulus to act,  nor does the specification disclose that the measured pressure by the pressure sensor is the stimulus to cause the valve to close, gas to flow and power supply to be activated substantially simultaneously by the controller.  The question is not whether the controller of paragraph [0046] could use the measured pressure by the pressure sensor to simultaneously perform the three claimed actions (i.e. closing the valve, initiating the gas flow and activating the power supply).  The question is whether the applicant had possession of such an embodiment.  There is no indication that the “some embodiments” of paragraph [0046] and the “some embodiments” of paragraph [0048] are the same embodiments.  Further even if they were the same embodiment, at best, paragraphs [0046] and [0048] would teach a controller for closing the valve based on the measured pressure and simultaneously initiating a gas flow and activating a power supply (not as claimed all three occurring simultaneously based on the measured Nothing in the specification suggests that the gas flow is initiated based on the measured pressure by the pressure sensor and the power supply is activated based on the measured pressure by the pressure sensor.  The specification only teaches closing the valve based on the measured pressure.
Further, while the controller 180 is indicated in both paragraphs [0046] and [0048], each paragraph is prefaced with “in some embodiments” clearly not suggesting that the controller 180 of each paragraph was meant to be read as the same controller.  Since the controller is merely a box shown in figure 6, one of ordinary skill in the art would understand that the controller could be programmed to perform a number of different tasks.  However, the controller is not disclosed to “to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and  activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor ” as required by the independent claims.  Thus, the applicant has failed to show possession of the claimed invention.  
	The remarks continue by reciting:
Controllers do not just act on their own. Paragraph [0046] of the specification teaches, “The controller is connected to a pressure sensor 170 in the vacuum chamber 105. For example, when the pressure sensor 175 senses an increase in pressure above a threshold pressure (i.e. - loss of vacuum) in the vacuum chamber 105, the controller 180 closes the isolation valve 185 to prevent oxygen from entering the nozzle 120.” One of ordinary skill in this art would understand that paragraph [0048] should be considered in conjunction with paragraph [0046] when interpreting claim 1. One of ordinary skill in this art would not have considered paragraphs [0046] and [0048] of the specification to exist in vacuums. Rather, one of ordinary skill in this art would readily understand and appreciate that paragraphs [0046]-[0048] should be considered together, and that the present specification, when considered as a whole, fully supports claim 1.

Moreover, each paragraph begins with “In some embodiments…” making it clear that in some embodiments, the controller performs the functions of paragraph [0046], while “in some embodiments” the controller performs the functions of paragraph [0048].  There is no disclosure that the controller of the embodiments of paragraph [0046] may perform the embodiments of paragraph [0048]. 
The remarks continue:
In the paragraph bridging pages 6 and 7 of the Advisory Action, the Office makes the unreasonable findings that “[t]he specification does not clearly indicate the controllers are the same” and “there is no suggestion that any of the “some embodiments” may be used together.” Contrary to the Office’s findings, Appellant submits that no person of ordinary skill in this art would reach the Office’s conclusion. Rather, one of ordinary skill in this art reading paragraphs [0046 ]-[0048] of the specification would readily understand and appreciate that paragraph [0046] describes the functions of the controller 180 and the pressure sensor 170, and that when the chamber is opened for maintenance and servicing the pressure increase is detected by the sensor. Paragraph [0047] describes the desirability of keeping the nozzle 120 heated during maintenance and servicing. And paragraph [0048] describes heating the nozzle during the maintenance and servicing. It is abundantly clear to one of skill in the art that paragraphs [0046]-[0048] are to be considered together and that together they describe the function of the apparatus illustrated in FIG. 6. The Office’s strained misinterpretation of the 
	This has not persuasive.  Again, while the controller could perform different functions, the specification is abundantly clear that paragraph [0046] was intended for “some embodiments”, while paragraph [0048] was intended for “some embodiments”.  Since there is no particular suggestion that the some embodiments of paragraph [0046] are used with the some embodiments of paragraph [0048], the applicant has not shown possession of a controller configured to:
1) close an isolation valve, 
2) initiate an inert gas flow and 
3) activate an uninterruptible power supply 
all substantially simultaneously based on pressure.  Nothing in the specification expressly recites or suggests to one of ordinary skill in the art that the power supply is activated and the gas is initiated based on pressure as required by the independent claims. 
The remarks then recite 
“On page 7 of the Advisory Action, the Office finds that the stimulus of paragraph [0048] is not defined. This finding is strongly traversed. As explained above, it is abundantly clear that paragraphs [0046]-[0048] are to be considered together. These paragraphs present a smooth, logical flow in describing the functions of the embodiment 
	This has not been found persuasive, paragraphs [0046]-[0048] do not present a “smooth logical flow in describing the embodiment illustrated in figure 6”.  This is evident that the term “embodiment” is not even used in paragraphs [0046] and [0048].  Paragraph [0046] recites “In some embodiments…” three times.  Similarly, paragraph [0048] recites “in some embodiments” seven times making it unclear whether sequential sentences let alone previous paragraphs were meant to be read together as a single embodiment.  The only unifying aspect between paragraphs [0046] and [0048] are the reference numbers associated with figure 6.  However, since the paragraphs are a discussion of some embodiments of using the controller of figure 6, there is no clear supporting a combination of the two paragraphs “in some embodiments”.  That is, the controller 180 could be configured to perform the some embodiments of paragraph [0046] or configured to perform the some embodiments of paragraph [0048] (see discussion above with regards to the controller configured to perform separate functions). There is certainly no suggestion that the one of the three “in some embodiments” of paragraph [0046] was envisioned to be combined with the one of seven “in some embodiments” of paragraph [0048].  Moreover, even if one of ordinary skill in the art understood the applicant to have possession of the combination of paragraphs [0046] and paragraph [0048], one of ordinary skill in the art would not understand the applicant to have possession of initiating the gas flow and activating the power supply based on the pressure measured by the pressure sensor as required by 
Page 14 of the brief recites:
Appellant notes there is no inconsistency in the teachings of paragraphs [0048] and [0049] of the specification. As recited in paragraph [0048], “in some embodiments, the controller 180 closes the isolation valve 185 and activates the uninterruptible power supply 510 substantially simultaneously,” and as recited in paragraph [0049], “In some embodiments, a method 400 of servicing an extreme ultraviolet lithography tool includes closing the isolation valve 185 to isolate the nozzle 120 from an atmosphere of the vacuum chamber 105 in operation 410, as shown in the flowchart of FIG. 7.” Paragraph [0048], as explained above describes the apparatus illustrated in FIG. 6. Paragraph [0049] describes the method illustrated in the flowchart of FIG. 7. Thus, one of ordinary skill in this art would have understood that closing the isolation valve simultaneously with activating the uninterruptible power supply in response to a pressure increase, and increasing the pressure after closing the isolation valve and applying heat to the nozzle are two embodiments of the disclosure. The present specification discloses both embodiments, 1) closing the valve in response to a pressure increase in the chamber and 2) increasing the pressure in the chamber after the valve is closed.
Here, the remarks suggest there is no inconsistency between paragraph [0048] and paragraph [0049] because each paragraph refers separate embodiments shown in figures 6 and 7.  However, paragraph [0049] refers to reference elements shown in figure 6.  Figure 7 is therefore the method of using the device of figure 6. That is, both paragraphs refer to figure 6.  Figure 7 is the operational method of figure 6. 
Contrary to the applicant’s assertion, the reason there are no inconsistencies between paragraphs [0048] and [0049] is because paragraph [0049] clearly states “in 
Therefore, the remarks are unpersuasive and the instant specification fails to show possession of “a controller operatively connected to the pressure sensor is configured to close the isolation valve, initiate an inert gas flow to the nozzle through the gas inlet, and activate an uninterruptable power supply substantially simultaneously based on the measured pressure by the pressure sensor ” as required by independent the independent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires